DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the Non Patent Literature titled Reconsideratoin on drx-inactivity timer for NB-IoT (referred to below as the LG document).
In regards to claims 2 and 10, The LG document teaches, a method for receiving, by a user equipment (UE), downlink signals in a wireless communication system, the method comprising: starting, by the UE, a downlink (DL) discontinuous reception (DRX) retransmission timer for a DL hybrid automatic repeat and request (HARQ) process of the UE (section 2.1; DRX-retransmission timer start upon HARQ RTT timer expiration in the case the DL transmission is not successful); receiving, by the UE, a physical downlink control channel (PDCCH) indicating an uplink (UL) transmission and stopping, by the UE, the DL DRX retransmission timer for the DL HARQ process based on receiving the PDCCH indicating the UL transmission (section 2.1; DRX-retransmission 
In regards to claims 3 and 11, The LG document teaches, wherein the UE supports multiple DL HARQ processes including the DL HARQ process, and wherein stopping, by the UE, the DL DRX retransmission timer for the DL HARQ process based on receiving the PDCCH indicating the UL transmission comprises: stopping all of respective DL DRX retransmission timers for the multiple DL HARQ processes based on receiving the PDCCH indicating the UL transmission (see section 5.7 on page 5, if the PDCCH has indicated an UL transmission for an asynchronous HARQ process and this subframe contains the last PUSCH repetition of a transmission, the DRX-Retransmission timers for the corresponding HARQ process are stopped).
In regards to claims 4 and 12, The LG document teaches, wherein the UE stops the DL DRX retransmission timer for the DL HARQ process when there is an UL grant configured for a UL HARQ process (see section 5.7 for DRX, when a DRX cycle is configured, the active time includes the time while drx-RetransmissionTimer is running or an uplink grant for a pending HARQ retransmission can occur and there is a corresponding HARQ buffer for synchronous HARQ process).  
In regards to claims 5 and 13, the LG document teaches, wherein the UE is a UE operating in half duplex (se section 5.7 on page 5, the fifth main dash line from the top; half-duplex FDD UE operation).
In regards to claims 6 and 14, the LG document teaches, wherein the UE is a narrowband internet of things (NB-IoT) UE (see section 2, first paragraph the discussion is with respect to a NB-IoT UE).  
In regards to claims 7 and 15, the LG document teaches, wherein the UE stops the DL DRX retransmission timer for the DL HARQ process based on receiving the PDCCH indicating the UL transmission, in a state where the UE does not receive a PDCCH indicating a DL transmission for the DL HARQ process (see section 5.7 on page 5, if the PDCCH has indicated an UL transmission for an asynchronous HARQ process and this subframe contains the last PUSCH repetition of a transmission, the UL HARQ RTT timer for the corresponding HARQ process is started and the DRX-Retransmission timer for the corresponding HARQ process is stopped).
In regards to claims 8 and 16, the LG document teaches, receiving, by the UE, DRX configuration information including a value for the DL DRX retransmission timer (see the introduction section 1, the value range of the drx-UL Retransmission timer is the same as for extended drx-Retransmission timer).
In regards to claims 9 and 17, the LG document teaches performing, by the UE, the UL transmission (see Discussion section 2, the NB-IoT UE has one HARQ process per direction i.e., one in UL and the other in DL; thus this implies that the UE performs transmission in the uplink direction).  
Response to Arguments
Applicant’s arguments with respect to the claims and filed on 12/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s filing of the terminal disclaimer on 12/30/2020 overcomes the double patenting rejection. 
Relevant Prior Art
Prior Art Rathonyi et al. (US Publication 2020/0396790 A1) teaches, in figure 3, stopping the drx-Retransmission Timer when the re-transmission is successfully decoded (see paragraph 15).
Prior Art Lee et al. (US Publication 2017/0134124 A1) teaches, in case of drx-retransmission timer, the UE shall stop drx-RetransmissionTimer at the last subframe of PDSCH transmission which is indicated by M-PDCCH, or UE shall stop drx-RetransmissionTimer at the next subframe of the last subframe of PDSCH transmission which is indicated by M-PDCCH. The drx-RetransmissionTimer specifies the maximum number of consecutive PDCCH-subframe(s) until a DL retransmission is received (see paragraph 107). With respect to figure 10, Lee teaches, that when the UE receieves a M-PDCCH in a subframe in which a repetition period is started, the drx-retransmission timer is stopped (see paragraph 109).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/18/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY P PATEL/Primary Examiner, Art Unit 2466